                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MOTOROLA SOLUTIONS, INC.    )
                            )
             Plaintiff,     )                               No. 17 C 1973
                            )
v.                          )                               Magistrate Judge Jeffrey Cole
                            )
HYTERA COMMUNICATIONS CORP, )
et al,                      )
                            )
             Defendants.    )

                              MEMORANDUM OPINION AND ORDER

                                             INTRODUCTION

        Recently, counsel for the parties called me regarding Motorola’s instruction to one of its

employees, a Mr. Wiatrowski, not to answer certain deposition questions posed by Hytera’s counsel

on the grounds that the inquiry was prohibited by the attorney-client privilege. Essentially, the

questions sought to ascertain the date on which the deponent first spoke to Motorola’s lawyer

regarding his suspicions that intellectual property may or had been wrongfully taken from Motorola

and transferred to Hytera. I asked that they simultaneously file briefs on the issue of no more than

five pages. They have done so. [Dkt. ## 561, 569]. What Justice Frankfurter said in an unrelated

context, “this is a horse soon curried,” Olberding v. Illinois Cent. R. Co., 346 U.S. 338, 340 (1953),

applies equally here.1




        1
            Hytera initially sought to have its brief filed under seal. That Motion was denied. [Dkt. # 567].

         The present controversy is the latest in a long series of discovery disputes. See, e.g., Dkt. ##67-69,
84, 85, 87, 88, 94, 98, 99, 101, 110-115, 119, 121-126, 130, 132, 133, 140-143, 153, 157-159, 161, 169, 173-
176, 181, 186-188, 329, 343, 369, 383, 388, 403, 419, 426, 447, 454, 464, 479, 491, 499, 504, 541, 530, 551.
                                            ARGUMENT

                                                   A.

        At the outset of his examination, Mr. Wiatrowski, an employee of Motorola, was asked when

he “first communicated with Motorola’s legal department with respect to potential intellectual

property issues for allegations or suspicions about Hytera, just the date, not the substance of the

communications.” [Dkt. #569, Ex. 1, Tr. at 193:2-6]. The questioning had obvious relevance as the

statute of limitations has been a significant issue in this case from the beginning. [See, e.g., Dkt. #58

and #163, First Affirmative Defense]. Through multiple rounds of summary judgment motions, it

still is not fully resolved. [Dkt. #435]. Motorola’s counsel objected to the questioning, asserting the

privilege and instructing Mr. Wiatrowski not to answer:

        “When were those first discussions with counsel with respect to any suspicions
        regarding Hytera and Motorola's intellectual property?” Dep. at 194:24-195:2.

        “When were your first communications with counsel with respect to any suspicions
        of intellectual property wrong of any nature by Hytera?” Id. at 197:14-198:5.

        “[W]hen were your first communications with counsel regarding suspicions of
        intellectual property being taken or anything suspected of Hytera?” Id. at 199:17-20.

        “When was your first interaction with legal regarding suspicions of intellectual
        property malfeasance?” Id. at 200:18-20.

        “[W]hen was your first conversation with legal about Hytera?” Id. at 202:22-23.

        Motorola’s counsel claimed that any answer by the witness — even answering “yes or no ...

[would] reveal whether there was a communication and... would reveal the topic of the

communication.” Id. at 202:1-11. See also id. at 193:7-11. Hytera’s further attempts were met with

the same objections and instructions to the witness not to answer. Somewhat later, this occurred:


                                                   2
        Q When was your first interaction with legal regarding suspicions of intellectual
        property malfeasance?
        MR. BOLOORI: Objection; form, scope -- again, the question asks for the topic of
        conversation with legal or the subject matter of the conversation with legal.... [I]t’s
        phrased as asking for dates, the question builds in a topic. So – so I'm instructing the
        witness not to answer....
Id. at 200:18-201:6.

        As Hytera emphasized at the deposition, the questions did not ask for the substance of any

communications between Mr. Wiatrowski and Motorola’s counsel. Dep. at 193:5-6. Even Motorola

concedes “that the fact of a representation or the dates upon which legal services were rendered are

not covered by the attorney-client privilege.” [Dkt. #561, at 3], citing Sapia v. Bd. of Educ., 351 F.

Supp. 3d 1125, 1132 (N.D. Ill. 2019). But, Motorola insists that if Mr. Wiatrowski answered the

questions to which objections were made he would necessarily disclose the content of the privileged

discussions. [Dkt. # 561, at 4]. Unfortunately, Motorola doesn’t explain how, and it is anything but

apparent how the questions posed would do so. And, as we have repeatedly said before in

commenting of the ipse dixits offered by both sides, “unfortunately... saying so doesn't make it so....”

United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir.2010). See also

Madlock v. WEC Energy Group, Inc., 885 F.3d 465, 473 (7th Cir. 2018). It is appropriate to recall

the Seventh Circuit’s admonition in United States v. O'Malley, 786 F.2d 786 (7th Cir. 1986):

        . . . “in so far as questioning of the client is concerned ‘[t]he privilege attaches not to
        the information but to the communication of the information.’ ” In other words, a
        client does not waive his attorney-client privilege “merely by disclosing a subject
        which he had discussed with his attorney.” In order to waive the privilege, the client
        must disclose the communication with the attorney itself.

Id. at 794 (emphasis supplied).

        Courts have consistently held that the facts surrounding attorney-client communications,

including the fact that they occurred, their dates, topics and subject matter are discoverable and not


                                                    3
privileged. See, e.g., Westhemeco Ltd v. New Hampshire Ins. Co., 82 F.R.D. 702, 707 (S.D.N.Y.

1979). These holdings are based on the principle that the attorney-client privilege “only protects

disclosure of communications; it does not protect disclosure of the underlying facts....” Upjohn Co.

v. United States, 449 U.S. 383, 395-96 (1981). See also Carmody v. Bd. of Trustees of Univ. of

Illinois, 893 F.3d 397, 405 (7th Cir. 2018). Thus, not everything that passes between a lawyer and

a client or involves a lawyer and a client is protected. See the discussion in Motorola Solutions, Inc.

v. Hytera Communications Corp., 367 F.Supp.3d 813, 816 (N.D.Ill. 2019); Lee v. Chicago Youth

Centers, 304 F.R.D. 242, 251 (N.D. Ill. 2014); Espejo v. Santander Consumer USA, Inc., 2014 WL

6704382, at *2 (N.D. Ill. 2014).

        Nonetheless, Hytera’s attempts to reframe the inquiries to Mr. Wiatrowski proved unavailing,

and Motorola persisted with its objections, thereby preventing Hytera from obtaining undeniably

relevant information that bore upon the question of whether Motorola’s suit was filed after the statute

of limitations had run. See note 2, infra

                                                   B.

        The attorney-client privilege has been the subject of exhaustive analysis in the federal courts.

In Seventh Circuit Opinions, alone, the topic has been mentioned and discussed over 2,800 times.

In the Northern District of Illinois it has been mentioned or analyzed over 1700 times, and in excess

of 10,000 opinions in federal courts across the country have at least mentioned the topic. Not

surprisingly, it has been the subject of discussion in this case. See Motorola v. Hytera

Communications Corp.,326 F.R.D. 176 (N.D. Ill.2018). Thus, a general analysis and discussion of

the scope of the privilege need not be repeated here. It bears repeating, however, that because the

privilege operates “in derogation of the search for truth,” it is narrowly construed, and it applies only


                                                   4
where necessary to achieve its purpose. Fisher v. United States, 425 U.S. 391, 403 (1976); United

States v. BDO Seidman, LLP, 492 F.3d 806, 815 (7th Cir.2007); Shaffer v. AMA, 662 F.3d 439 (7th

Cir. 2011). Where this purpose ends, so too does the protection of the privilege. Wachtel v. Health

Net, Inc., 482 F.3d 225, 231 (3rd Cir.2007). See also Pierce County, Washington v. Guillen, 537

U.S. 129, 144-45 (2003); Fisher v. United States, 425 U.S. 391, 403 (1976); Radiant Burners, Inc.

v. American Gas Ass’n, 320 F.2d 314, 323 (7th Cir. 1963).

       If accepted, the position for which the defendants contend would, under the circumstances

presented here, impermissibly work a substantial expansion of the attorney/client privilege, which

only protects “disclosure of communications; it does not protect disclosure of the underlying facts

by those who communicated with the attorney.” Upjohn Co. v. United States, 449 U.S. 383, 395

(1981). See also PaineWebber Group, Inc. v. Zinsmeyer Trusts Partnership, 187 F.3d 988, 994 (8th

Cir.1999). Phrased differently, “ ‘[t]he client cannot be compelled to answer the question, “What did

you say or write to the attorney?” but may not refuse to disclose any relevant fact within his

knowledge merely because he incorporated a statement of such fact into his communication to his

attorney.’ ” Upjohn, 449 U.S. at 396. Thus, as discussed above, documents do not acquire protection

under the attorney-client privilege merely because they were transferred from client to attorney. See

Fisher, 425 U.S. at 403–04; Grant v. United States, 227 U.S. 74, 79–80 (1913).

       In addition to the basic purpose that animates the attorney-client privilege, a number of cases

bear directly on the issue at hand and require that the questions that were posed at the deposition be

answered. The attorney-client privilege is not waived “‘merely by disclosing a subject which [the

client] had discussed with his attorney.’ ... In order to waive the privilege, the client must disclose

the communication with the attorney.” United States v. O’Malley, 786 F.2d 786, 794 (7th Cir. 1986).


                                                  5
See also, Colton v. United States, 306 F.2d 633, 634 (2d Cir. 1962), cert. denied, 371 U.S. 951

(1963); Chicago Board Options Exchange, Inc. v. International Securities Exchange, LLC, 2008 W

L3285751 at*3 (N.D. Ill. 2008). There is a significant difference between indicating the fact or topic

of a confidential communication with an attorney and revealing its content. The latter effects a

waiver of the privilege, the former does not. See Capital GFI, Inc. V. Franklin Corp., 265 F.3d 1268,

1273 (Fed. Cir. 2001);Chicago Board Options Exchange, Inc., J. P. Foley & Co. v. Vanderbilt, 65

F.R.D. 523, 526 (S.D.N.Y. 1974).

       The former is the situation presented here. Hytera’s counsel was careful not to cross the line

and ask for discussions between counsel and the client. The questions sought the time of a meeting

about a specific topic. Nothing more. Motorola has placed substantial reliance on Anderson v.

Montgomery Ward & Co., 1987 WL 5682 (N.D.Ill. 1987). There, in a 32 year old, terse three-

paragraph Opinion, the court held that the particular questions that the plaintiff wanted to ask the

attorneys would violate the attorney-client privilege. The court rejected the plaintiff’s claim that the

questions only asked about the subject matter of communications. [Dkt. #561 at 4]. Indeed, even a

cursory reading of the challenged questions reveal that the answers to the questions would have in

effect revealed the substance of communications that were, themselves, undeniably protected by the

privilege. See 1987 WL 5682. But the court went further. It conceded that while J.P. Foley & Co.,

Inc. v. Vanderbilt, 65 F.R.D. 523, 526 (S.D.N.Y. 1974) supported the principle that the attorney-

client privilege “does not bar inquiry into the specific subject matter of privileged communications,”

(emphasis supplied), it claimed it was the only case holding that the privilege does not bar inquiry

to learn the “specific subject matter “ of the protected communication. But, the proper question was

whether Vanderbilt was correct, not whether it was supported by cited authority. In the final


                                                   6
analysis, Vanderbilt., not Anderson was and is in harmony with those cases that have held that

questions identifying the subject or topic of an otherwise protected communication – if relevant –

are permissible.2

        The overwhelming weight of authority holds that the narrow revelation of the topic or

subject of a lawyer’s discussion with his client – be it an individual or a corporate representative –

is not privileged. The specific communications, however, are. See, e.g., the cases in Hytera’s

Supplemental Paper at 3-4. [Dkt. #469 at 3]. Diversified Industries, Inc. v. Meredith, 572 F.2d 596,

603 (8th Cir.1978) (document that stated the purpose for which a law firm had been engaged was

not privileged); In re Syngenta Ag Mir 162 Corn Litig., 2017 WL 386835, at *4 (D. Kan. 2017); New

Jersey v. Sprint Corp., 258 F.R.D. 421, 426–28 (D.Kan. 2009); Meade v. General Motors LLC, 250

F.Supp.3d 1387, 1391 (N.D.Ga. 2017); United States v. $167,070.00 in U.S. Currency, 2015 WL

5057028, at *5 (D. Nev. 2015); Baez-Eliza v. Instituto Psicoterapeutico de Puerto Rico, 275 F.R.D.

65, 70–71 (D.P.R. 2011); In re Dayco Corp. Derivative Sec. Litig., 102 F.R.D. 633, 636 (S.D. Ohio

1984); Ferguson v. TD Bank, N.A., 268 F.R.D. 153, 157 (D. Conn. 2010); Lillard v. Univ. of

Louisville, 2014 WL 12725816, at *27 (W.D. Ky. 2014); Meade v. Gen. Motors, LLC, 250 F. Supp.

3d 1387, 1391 (N.D. Ga. 2017); Denman v. Youngstown State Univ., No. 4:05CV1910, 2007 WL

2781351, at *3 (N.D. Ohio 2007).




        2
         Of course, the threshold inquiry is always relevancy. If the evidence is not relevant it is not
discoverable. See Rule 26(b)(1), Federal Rules of Civil Procedure. For example, the court held that the “date
and time” of meetings with counsel was not protected by the attorney-client privilege and thus was
discoverable. The court denied the request for discovery, not because of the attorney-client privilege but
because the evidence sought was, in that case, simply not relevant. Arkalon Grazing Ass'n v. Chesapeake
Operating, Inc., 2010 WL 5172997, at *2 (D. Kan. 2010).



                                                     7
        Some years ago, Murata Mfg. Co., Ltd. v. Belfuse, 2007 WL 781252 at *3 (N.D.Ill. 2007)

concluded that “merely adverting to the nature of a communication.... cannot be held to amount to

a revelation of the protected information that waives the attorney-client privilege.” Murata stressed

the “significant difference between indicating the fact or topic of a confidential [communication]

with an attorney and revealing its content. The latter effects a waiver of the attorney-client privilege,

while the former does not. “Id. at *3. Murata was recently relied on in the comparable case of Lucas

v. Gold Standard Banking, Inc., 2017 WL 1436863 at *3 (N.D.Ill. 2017).

        In sum, if the questions are relevant, a person may be asked if he spoke with his attorney

regarding a particular topic and when he did so. He may not, however, be asked for or about the

content of the communication. The objections recently raised by Motorola at the deposition of Mr.

Wiatrowski were improper, and the questions to which objections were raised should have been

answered. Motorola impermissibly sought to expand the attorney-client privilege to deny Hytera

information that is relevant to a core Hytera defense that has been in the case from the beginning.




                                ENTERED:
                                              UNITED STATES MAGISTRATE JUDGE


DATE: 7/2/19




                                                   8
9
